Citation Nr: 1826599	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-39 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Entitlement to a rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

3.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to an effective date prior to February 24, 2016 for the grant of service connection for PTSD.


REPRESENTATION

Veteran represented by:	James G. Fausone, attorney



ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 2000 to June 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in March 2012 and August 2016 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

With regard to the Veteran's claims seeking higher ratings for his service-connected GERD and bilateral hearing loss, the Veteran's VA treatment of record reflects that he has reported an increase in his GERD symptomatology since he last underwent a related VA examination, and that he has been administered VA audiograms whose results are not of record.  Specifically, the Veteran last underwent a VA gastroesophageal examination in July 2014, and in December 2015, the Veteran sought treatment for increased GERD symptoms, which he reported were no longer adequately controlled by his over-the-counter medication.  Further, while the Veteran's VA treatment of record includes the results of the Veteran's annual VA employee hearing examination performed in December 2014, his treatment records include only a notation that his December 2015 audiological examination was performed, with no related audiogram results of record.  Given this evidence, coupled with the lapse of time since the Veteran was last afforded VA gastroesophageal and audiological examinations in 2014, the Board finds that new VA examinations are warranted, and that the Veteran's outstanding treatment records, to include the results of the December 2015 audiogram and any annual audiograms performed in December 2016 and 2017, should be obtained.  

With regard to the Veteran's claims seeking an initial higher rating and an earlier effective date for his service-connected PTSD, the Veteran filed a timely Notice of Disagreement with the August 2016 rating decision assigning this initial rating and effective date.  However, he has not yet been afforded a related Statement of the Case (SOC).  Accordingly, the Board is required to remand these matters to the RO, to this end.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's outstanding VA treatment records, to include the December 16, 2015 audiogram results and any audiograms performed in December 2016 and December 2017.

2.  With any necessary assistance from the Veteran, obtain any outstanding relevant private treatment records.

3.  Then, schedule the Veteran for a VA examination to determine the current severity of his GERD.  The claims file must be made available to and reviewed by the examiner.  All tests deemed appropriate by the examiner should be performed and all findings reported in detail. 

4.  Then, schedule the Veteran for a VA examination to determine the current severity of his bilateral hearing loss.  The claims file must be made available to and reviewed by the examiner.  All tests deemed appropriate by the examiner should be performed.  The examiner should describe any functional loss resulting from the Veteran's bilateral hearing loss.
5.  Separately, issue a Statement of the Case adjudicating the Veteran's claims seeking an initial rating in excess of 50 percent for PTSD and an effective date prior to February 24, 2016 for the grant of service connection for PTSD.  Inform the Veteran that if he wishes to have the Board consider these claims, he must submit a substantive appeal (VA Form 9) within the prescribed time period after receiving his statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



